

116 S3828 IS: Jobs to Fight COVID–19 Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3828IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Schatz (for himself, Ms. Klobuchar, Mr. Whitehouse, Ms. Harris, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish an initiative for national testing, contact tracing, and pandemic response, and for other purposes.1.Short titleThis Act may be cited as the Jobs to Fight COVID–19 Act of 2020.2.DefinitionsExcept as otherwise explicitly provided, in this Act:(1)COVID–19The term COVID–19 means the novel coronavirus disease of 2019 (COVID–19).(2)Health professional shortage areaThe term health professional shortage area has the meaning given the term in section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)).(3)Medically underserved populationsThe term medically underserved population has the meaning given the term in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)). (4)SecretaryThe term Secretary means the Secretary of Labor.(5)StateThe term State refers to each of the 50 States and the District of Columbia.(6)TerritoryThe term territory means the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(7)TribalThe term Tribal, with respect to a health department, includes—(A)Indian Tribes that—(i)are operating one or more health facilities pursuant to an agreement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or(ii)receive services from a facility operated by the Indian Health Services; and (B)Tribal organizations and Native Hawaiian organizations, as such terms are defined in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221), and urban Indian organizations. 3.Grants to support pandemic public works(a)DefinitionsIn this section:(1)In generalExcept as otherwise provided in this section or section 2, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (2)Apprenticeship; apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(3)Contact tracing and pandemic response positionsThe term contact tracing and pandemic response positions means employment related to—(A)contact tracing, surveillance, containment, and mitigation activities needed to implement the national system under section 6; (B)other activities necessary for pandemic response, including cleaning and mitigation activities; and(C)activities necessary to respond to the economic impacts of COVID–19.(4)Eligible entityThe term eligible entity means—(A)a State or territory; (B)(i)an Indian Tribe, Tribal organization, Alaska Native entity, or Native Hawaiian organization as such terms are defined in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221); or(ii)an Indian-controlled organization serving Indians as defined in such section 166; or(C)a unit of local government, if an entity described in subparagraph (A) has not applied with respect to the area over which the unit has jurisdiction by the deadline required under subsection (b)(2)(B).(5)Eligible individualThe term eligible individual means an individual seeking or securing employment in a contact tracing or pandemic response position and who is served by an eligible entity or community-based organization receiving funding under this section.(6)Unit of local governmentThe term unit of local government means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State.(b)Grants(1)In generalSubject to the availability of appropriations under subsection (l), the Secretary shall award a grant to each eligible entity that submits a complete application under subsection (c), to enable the eligible entity to—(A) as applicable, support the recruitment, placement, and training of, and provide employment to, eligible individuals seeking employment in contact tracing and pandemic response positions; and(B)assist with the employment transition to new employment or education and training of individuals employed under this section in preparation for and upon termination of such employment.(2)Timeline(A)Deadline for Secretary application requirementsThe Secretary shall issue application requirements under subsection (c) not later than 10 days after the date of enactment of this Act.(B)State and Tribal applicationsThe deadline for applications from eligible entities described in subparagraph (A) or (B) of subsection (a)(4) shall be the date that is 30 days after the date the Secretary issues application requirements under subparagraph (A).(C)Applications for local governments serving as eligible entitiesThe deadline for applications for grants from eligible entities described in subsection (a)(4)(C) shall be the date that is 10 days after the date that applications are due under subparagraph (B). (D)Grant awardsThe Secretary shall award a grant to an eligible entity under paragraph (1) not later than 15 days after the date on which applications are due under subparagraph (C). (c)Grant applicationAn eligible entity applying for a grant under this section shall submit an application to the Secretary, at such time and in such form and manner as the Secretary may reasonably require, which shall include a description of—(1)how the eligible entity will, as applicable, support the recruitment, placement, and training of, and provide employment to, of eligible individuals seeking employment in contact tracing and pandemic response positions;(2)how the activities described in paragraph (1) will support State efforts to address the demand for contact tracing and pandemic response positions with respect to—(A)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); and(B)the number of eligible individuals that the State plans to recruit, train, and employ under the plans described in subparagraph (A);(3)the specific strategies for recruiting, placement, and employment of eligible individuals from or residing within the communities in which they will work, including—(A)plans for the recruitment of eligible individuals to serve in contact tracing or pandemic response positions, including dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, self-employed individuals who are unemployed as a result of COVID–19, or underemployed or furloughed workers, who are from or reside in or near the locality in which they will serve, and who, to the extent practicable—(i)have experience or a background in industry sectors and occupations such as public health, social services, customer service, case management, or occupations that require related qualifications, skills, or competencies, such as strong interpersonal and communication skills, needed for contact tracing or pandemic response positions; or(ii)seek to transition to public health and public health related occupations upon the conclusion of employment in contact tracing or pandemic response positions; and(B)how such strategies will take into account the diversity of such community, including racial, ethnic, socioeconomic, linguistic, or geographic diversity;(4)the amount, timing, and mechanisms for distribution of funds provided to local units of government or through subgrants as described in subsection (d)(2)(A) or (e);(5)for eligible entities described in subparagraph (A) or (B) of subsection (a)(4), a description of how the eligible entity will ensure the equitable distribution of funds with respect to—(A)geography (such as urban and rural distribution);(B)medically underserved populations;(C)health professional shortage areas; and(D)the racial and ethnic diversity of the area; and(6)for eligible entities described in subsection (a)(4)(C), a description of how a grant to such eligible entity would serve the equitable distribution of funds as described in paragraph (5); and(7)how the eligible entity will collaborate with State boards and local boards, the unemployment compensation system of the State, and the employment service offices (providing services under the Wagner-Peyser Act (29 U.S.C. 50 et seq.)) of the State regarding the State reemployment services and eligibility assessment activities and the activities provided under this section. (d)Grant distribution(1)Federal distribution(A)Use of funds The Secretary shall use the funds appropriated to carry out this section as follows:(i)Subject to clause (ii), the Secretary shall distribute funds among eligible entities that submit a complete application under subsection (c) in accordance with a formula to be established by the Secretary that—(I)provides a minimum level of funding to each eligible entity that submits a complete application; and (II)allocates additional funding as follows:(aa)The formula shall give first priority based on the number and proportion of contact tracing or pandemic response positions for which the eligible entity plans to recruit, place, train, and employ individuals as a part of the State strategy described in subsection (c)(2)(A).(bb)The formula shall give second highest priority to applications that will serve States, territories, Indian Tribes, or Native Hawaiian populations that have the highest unemployment rates, as determined based on the most recent data available.(cc)The formula shall give third highest priority to applicants proposing to serve populations in one or more geographic regions with a high burden of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary.(dd)The formula shall give fourth highest priority to applicants preparing for, or currently working to mitigate, a COVID–19 surge in a geographic region that does not yet have a high number of reported cases of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary.(ee)The formula shall give fifth highest priority to applicants proposing to serve high numbers of low-income and uninsured populations, including medically underserved populations, health professional shortage areas, racial and ethnic minorities, or geographically diverse areas, as determined by the Secretary.(ii)Not more than 2 percent of the funding for administration of the grants and for providing technical assistance to recipients of funds under this section.(B)Equitable distributionIf the geographic region served by one or more eligible entities overlaps, the Secretary shall distribute funds among such entities in such a manner that ensures equitable distribution with respect to the factors under subsection (c)(5). (2)Eligible entity use of fundsAn eligible entity described in subsection (a)(4)(A)—(A)shall, not later than 30 days after the date on which the entity receives grant funds under this section, use not less than 40 percent of grant funds to award subgrants to units of local government for the purpose of carrying out activities described in subsection (f);(B)may use not more than 5 percent of such funds to make subgrants to community-based organizations in the service area to conduct outreach, to potential eligible individuals, as described in subsection (e);(C)in providing subgrants to units of local government under subparagraph (A) and awarding subgrants under subsection (e), shall ensure the equitable distribution with respect to the factors described in subsection (c)(5); and(D)may use not more than 10 percent of the funds awarded under this section for the administrative costs of carrying out the grant and for providing technical assistance to local units of government and community-based organizations. (e)Outreach and education subgrant authorization and application process(1)In generalAn eligible entity receiving a grant under this section may use a portion of such funds to award a subgrant to one or more community-based organizations for the purposes of partnering with an eligible entity to conduct outreach and education activities to inform potentially eligible individuals about employment opportunities in contact tracing or pandemic response positions.(2)ApplicationA community-based organization desiring a subgrant under this subsection shall submit an application at such time and in such manner as the eligible entity may reasonably require, including—(A)a demonstration of the community-based organization’s established expertise and effectiveness in community outreach in the locality that such organization plans to serve;(B)a demonstration of the community-based organization’s expertise in providing employment or information to the locality in which such organization plans to serve; and(C)a description of the expertise of the community-based organization in utilizing culturally competent and multilingual strategies in the provision of services. (f)Eligible activitiesAn eligible entity receiving a grant, or a unit of local government receiving a subgrant from an eligible entity, under this section shall use such grant or subgrant funds— (1)to support the recruitment and placement of eligible individuals;(2)to employ eligible individuals in contact training or pandemic response positions;(3)to support the training and employment transition as related to contact tracing or pandemic response positions; and (4)for the following activities:(A)Establishing or expanding training partnerships with—(i)community-based health providers, including community health centers and rural health clinics;(ii)labor organizations or joint labor management organizations;(iii)2-year and 4-year institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including institutions eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and(iv)community action agencies or other community-based organizations serving localities in which there is a demand for contact tracing or pandemic response positions. (B)Providing training for contact tracing or pandemic response positions in coordination with State, local, Tribal, or territorial health departments that is consistent with the State or territorial testing and contact tracing strategy and ensuring that eligible individuals receive compensation while participating in such training. (C)Providing eligible individuals with—(i)adequate and safe equipment, environments, and facilities for training and supervision, as applicable;(ii)supplies and equipment needed by the program participants to support placement of an individual in contact tracing or pandemic response positions, as applicable; and(iii)services for the period during which the individual is employed in a contact tracing or pandemic response position to ensure job retention, which may include—(I)supportive services throughout the term of employment; or(II)a continuation of skills training as related to employment in a contact tracing or pandemic response position, that is conducted in collaboration with the employers of such participants.(5)Supporting the transition and placement in unsubsidized employment for eligible individuals serving in the contact tracing or pandemic response positions after such positions are no longer necessary in the State or locality, which may include—(A)providing additional disaster relief employment and employment and training activities described in subparagraphs (A) and (C) of section 170(d)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(1)) and services described in section 7(a)(1) of the Wagner-Peyser Act (29 U.S.C. 49f(a)(1)); (B)providing services to assist eligible individuals in maintaining employment for not less than 12 months after the completion of employment in contact tracing or pandemic response positions, as appropriate; and(C)assisting eligible individuals in obtaining other employment directly with the eligible entity, or with a unit of local government, after serving in a contact tracing or pandemic response position supported under this section, by paying for the costs of not more than 10 percent of the total compensation provided by the eligible entity or unit of local government to such eligible individual for a period of not more than the first year in which the individual is so employed, if such employment is not otherwise subsidized under this or any other Act. (g)Requirements for transition back to unemployment compensationAs a condition of an eligible entity that is a State receiving a grant under this section, the State law (as defined in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) of the State shall, in the case of an individual who is receiving unemployment compensation under at the time the individual enrolls in a program funded under the grant, provide for the following:(1)Such individual shall be eligible to resume receiving unemployment compensation after leaving such program if the individual is unemployed.(2)The amount of the weekly benefit amount for such individual shall be the greater of—(A)the weekly benefit amount such individual was receiving when such individual entered the program; or(B)a weekly benefit amount that is determined based on such individual's earnings from employment under the program.(h)Limitations(1)Extension of period for contact tracing or pandemic response positionsA person may be employed in a contact tracing or pandemic response position using funds under this section for a period not greater than 2 years.(2)Prohibition of displacementAn individual placed in a contact tracing or pandemic response position under this section shall not displace (including a partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits)—(A)any employee of the eligible entity; or (B)any contractor, or employee of any contractor, of the eligible entity. (i)Reporting by the Department of Labor(1)In generalNot later than 120 days of the enactment of this Act, and once grant funds have been expended under this section, the Secretary shall report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, and make publicly available, a report containing a description of—(A)the number of eligible individuals recruited, hired, and trained for contact tracing or pandemic response positions under this section;(B)the number of individuals successfully transitioned to unsubsidized employment or training at the completion of employment in contact tracing or pandemic response positions using funds under this Act;(C)the number of such individuals who were unemployed prior to being hired or trained as described in subparagraph (A);(D)the performance of each program supported by funds under this Act with respect to the indicators of performance under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), as applicable;(E)the number of individuals in unsubsidized employment within 6 months and 1 year, respectively, of the conclusion of employment in contact tracing or pandemic response positions, the quarterly wages, and number of hours worked per week, of such individuals, and, of those individuals, the number of individuals within a State, territorial, or local public health department in an occupation related to public health; and (F)any information on how eligible entities, units of local government, or community-based organizations that received funding under this section were able to support the goals of the national system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 6.(2)DisaggregationAll data reported under paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and, with respect to individuals with barriers to employment, subpopulation of such individuals, except for when the number of participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual participant.(j)Special ruleAny funds used for programs under this section that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term in subsection (a), including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.(k)Information sharing requirement for HHSThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall provide the Secretary of Labor, acting through the Assistant Secretary of the Employment and Training Administration, with information on grants under section 7, including—(1) the formula used to award such grants to State, local, Tribal, and territorial health departments;(2)the dollar amounts of and scope of the work funded under such grants;(3)the geographic areas served by eligible entities that receive such grants; and(4)the number of individual to be hired in contact tracing or pandemic response positions using such grants.(l)Authorization of appropriationsOf the amounts appropriated to carry out this Act under section 9, $100,000,000,000 shall be used by the Secretary to carry out subsections (a) through (h).4.Service Contract Act applicationContracts and grants that include contact tracing or other pandemic response activities as part of the scope of work and that are awarded under this Act shall require that individuals in contact tracing and pandemic response positions are paid not less than the prevailing wage and fringe rates required under chapter 67 of title 41, United States Code (commonly known as the Service Contract Act) for the area in which the work is performed. To the extent that a nonstandard wage determination is required to establish a prevailing wage for contact tracing or pandemic response positions for purposes of this Act, the Secretary of Labor shall issue such determination not later than 14 days after the date of enactment of this Act, based on a job description used by the Centers for Disease Control and Prevention and contractors or grantees performing contact tracing or pandemic response activities for State public health agencies. 5.Awareness campaigns(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public entities to carry out multilingual and culturally appropriate awareness campaigns. Such campaigns shall—(1)be based on available scientific evidence;(2)increase awareness and knowledge of COVID–19, including countering stigma associated with COVID–19;(3)improve information on the availability of COVID–19 diagnostic testing; (4)promote cooperation with contact tracing efforts; and(5)promote employment opportunities performing contact tracing and other pandemic response activities. (b)Authorization of appropriationsOf the amounts appropriated to carry out this Act under section 9, $5,000,000,000 shall be used by the Secretary to carry out this section.6.National system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, and in coordination with the applicable offices of the Department of Health and Human Services and State, local, Tribal, and territorial health departments, shall establish and implement a nationwide evidence-based system for— (1)testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19; (2)offering guidance on voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19; and(3)public reporting on testing, contact tracing, surveillance, and voluntary isolation and quarantine activities with respect to COVID–19.(b)Coordination; technical assistanceIn carrying out the national system under this section, the Secretary of Health and Human Services shall—(1)coordinate State, local, Tribal, and territorial activities related to testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, as appropriate; and(2)provide technical assistance for such activities, as appropriate.(c)ConsiderationIn establishing and implementing the national system under this section, the Secretary of Health and Human Services shall take into consideration the State and Tribal plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(d)ReportingThe Secretary of Health and Human Services shall—(1)not later than December 31, 2020, submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a preliminary report on the effectiveness of the activities carried out pursuant to this Act; and(2)not later than December 21, 2021, submit to such committees a final report on such effectiveness.7.Health department grants(a)Definition of SecretaryIn this section, the term Secretary means the Secretary of Health and Human Services.(b)Grants authorizedTo implement the national system under section 6, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, subject to the availability of appropriations, award grants to State, local, Tribal, and territorial health departments that seek grants under this section to carry out coordinated testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, including—(1)diagnostic and surveillance testing and reporting;(2)community-based contact tracing efforts; and(3)policies related to voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19.(c)FlexibilityThe Secretary shall ensure that—(1)the grants under subsection (b) provide flexibility for State, local, Tribal, and territorial health departments to modify, establish, or maintain evidence-based systems; and (2)local health departments receive funding from State health departments or directly from the Centers for Disease Control and Prevention to contribute to such systems, as appropriate.(d)Allocations(1)FormulaThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall allocate amounts made available pursuant to subsection (b) in accordance with a formula, to be established by the Secretary, that—(A)provides a minimum level of funding to each State, local, Tribal, and territorial health department that seeks a grant under this section; and (B)allocates additional funding based on the following prioritization:(i)The Secretary shall give highest priority to applicants proposing to serve populations in one or more geographic regions with a high burden of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary.(ii)The Secretary shall give second highest priority to applicants preparing for, or currently working to mitigate, a COVID–19 surge in a geographic region that does not yet have a high number of reported cases of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary.(iii)The Secretary shall give third highest priority to applicants proposing to serve high numbers of low-income and uninsured populations, including medically underserved populations, health professional shortage areas, racial and ethnic minorities, or geographically diverse areas, as determined by the Secretary.(2)NotificationNot later than the date that is 7 days before first awarding grants under this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a notification detailing the formula established under paragraph (1) for allocating amounts made available pursuant to subsection (b).(e)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under this section shall, to the extent possible, use the grant funds for activities determined appropriate by the Director of the Centers for Disease Control and Prevention (in coordination with Tribal health organizations) to implement the national system under section 6. (f)Reporting(1)In generalThe Secretary shall facilitate mechanisms for timely, standardized reporting by grantees under this section regarding implementation of the systems established under this section and coordinated processes with the reporting as required under the heading Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139, 134 Stat. 620), including—(A)a summary of county or local health department level information from the entities receiving funding under this section about the activities that will be undertaken using funding awarded under this section, including subgrants; and(B)any barriers in the prevention, testing, mitigation, or treatment of COVID–19 under this section.(2)Tribal data sovereigntyThe Secretary shall consult with Indian Tribes and Tribal organizations and coordinate with Tribal health organizations to ensure that any reporting process under this section honors and preserves the data sovereignty of individuals who are members of Indian Tribes or Tribal organizations (as such terms are defined in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221)), including individuals who are members of Native Hawaiian organizations (as defined in such section 166), and urban Indian organizations. (g)Public listing of awardsThe Secretary shall—(1)not later than 7 days after first awarding grants under this section, post in a searchable, electronic format a list of all awards made by the Secretary under this section, including the recipients and amounts of such awards; and(2)update such list not less than once every 7 days until all funds made available to carry out this section are expended.(h)Authorization of appropriationsOf the amounts appropriated to carry out this Act under section 9, $15,000,000,000 shall be used by the Secretary to carry out this section.8.Guidance and technical assistance(a)Department of Health and Human Services guidelines(1)In generalNot later than 14 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in coordination with the heads of other Federal agencies as appropriate, shall issue guidance, provide technical assistance, and provide information to States, units of local government, Tribes, and territories, with respect to the following: (A)Best practices regarding contact tracing, including the collection of data with respect to such contact tracing and requirements related to the standardization of demographic and syndromic information collected as part of contact tracing efforts. (B)Best practices regarding COVID–19 disease surveillance, including best practices to reduce duplication in surveillance activities, identifying gaps in surveillance and surveillance systems, and ways in which the Secretary of Health and Human Services plans to effectively support State, local, Tribal and territorial health departments in addressing such gaps.(C)Information on ways for State, local, Tribal, and territorial health departments to establish and maintain the contact tracing and surveillance activities described in subparagraphs (A) and (B). (D)Best practices regarding privacy and cybersecurity protection related to contact tracing, containment, and mitigation efforts. (2)CommunicationThe Secretary of Health and Human Services shall identify and publicly announce the form and manner for communication with State, local, Tribal, and territorial health departments for purposes of carrying out the activities addressed by guidance issued under paragraph (1).(b)Labor and workplace related guidanceNot later than 14 days after the date of enactment of this Act, the Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall provide guidance and technical assistance regarding how to provide individuals in contact tracing and pandemic response positions with healthy and safe working conditions.(c)Ongoing provision of guidance and technical assistanceNotwithstanding whether funds are available specifically to carry out this Act, guidance and technical assistance shall continue to be provided under this section.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $125,000,000,000 to remain available until expended. 